                 Case 1:20-cv-01128-SKO Document 17 Filed 04/13/21 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:20-cv-01128-SKO
     CARRIE ANN MARQUEZ,                               )
10                                                     )    STIPULATION AND ORDER FOR
                     Plaintiff,                        )    EXTENSION OF TIME
11                                                     )
            v.                                         )    (Doc. 16)
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                     Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 8, 2021 to May 10, 2021, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary as Counsel for plaintiff has had a death in his family and
24   had to travel to Mexico.
25          Additionally, Counsel requires additional time to brief the issues thoroughly for the
26   Court’s consideration. Defendant does not oppose the requested extension. Counsel apologizes
27   to the Defendant and Court for any inconvenience this may cause.
28



                                                   1
                Case 1:20-cv-01128-SKO Document 17 Filed 04/13/21 Page 2 of 2


                                            Respectfully submitted,
 1
 2   Dated: April 8, 2021                   PENA & BROMBERG, ATTORNEYS AT LAW

 3
                                        By: /s/ Jonathan Omar Pena
 4
                                           JONATHAN OMAR PENA
 5                                         Attorneys for Plaintiff

 6
 7
     Dated: April 8, 2021                   PHILLIP A. TALBERT
 8                                          Acting United States Attorney
                                            DEBORAH LEE STACHEL
 9                                          Regional Chief Counsel, Region IX
10                                          Social Security Administration

11
                                        By: */s/ Ellinor R. Coder
12                                         Ellinor R. Coder
13                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
14                                         (*As authorized by email on April 8, 2021)
15
16
17                                                ORDER

18            Based on the parties’ above-stipulation (Doc. 16, erroneously filed as a motion), and for
19   good cause shown, IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up
20   to and including May 10, 2021, to file her Confidential Letter Brief. All other deadlines set forth
21   in the Scheduling Order (Doc. 15) are modified accordingly.
22
23   IT IS SO ORDERED.

24
     Dated:     April 12, 2021                                    /s/   Sheila K. Oberto              .
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                   2
